NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                          100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                         February 18, 2015

      Hon. Bennett Stahl                            Hon. Jonathan Pauerstein
      One Riverwalk Place, Suite 1800               755 E Mulberry Ave, Suite 200
      700 N. St. Mary's Street                      San Antonio, TX 78212-4285
      San Antonio, TX 78205                         * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Hon. Steven J. Pawlowski
      Shackelford, Melton & McKinley, LLP
      3333 Lee Parkway, Tenth Floor
      Dallas, TX 75231
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00713-CV
      Tr.Ct.No. 45,434
      Style:    Arcturus Corporation v. Espada Operating, LLC, Bengal Energy, L.P., Lee
                Roy Billington, Rodney Rolston and Mitchell K. Michelson


            The Court has determined that the above-referenced case should be referred to
      mediation. A copy of this Court’s order referring case to mediation is enclosed.


             The appeal will be stayed during the mediation period. If a party has good cause
      for objecting to mediation, the party shall file a motion with the Court within seven days
      (7) days of the order referring the case to mediation setting forth the grounds for
      objection. Notwithstanding the filing of a motion objecting to mediation, the parties
      should proceed with coordination of the mediation during the time the Court considers
      the motion.


                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 329th District Court
           Hon. Nerissa House, District Clerk